UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-3916 NAME OF REGISTRANT: VANGUARD SPECIALIZED FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD REIT INDEX FUND ISSUER: ACADIA REALTY TRUST TICKER: AKR CUSIP: 004239109 MEETING DATE: 5/10/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: KENNETH F. BERNSTEIN ISSUER YES FOR FOR ELECTION OF DIRECTOR: DOUGLAS CROCKER II ISSUER YES FOR FOR ELECTION OF DIRECTOR: LORRENCE T. KELLAR ISSUER YES FOR FOR ELECTION OF DIRECTOR: WENDY LUSCOMBE ISSUER YES FOR FOR ELECTION OF DIRECTOR: WILLIAM T. SPITZ ISSUER YES FOR FOR ELECTION OF DIRECTOR: LEE S. WIELANSKY ISSUER YES FOR FOR PROPOSAL #02: THE RATIFICATION OF THE APPOINTMENT OF ISSUER YES FOR FOR BDO SEIDMAN, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. ISSUER: ALEXANDER'S, INC. TICKER: ALX CUSIP: 014752109 MEETING DATE: 5/13/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: MICHAEL D. FASCITELLI ISSUER YES FOR FOR ELECTION OF DIRECTOR: THOMAS R. DIBENEDETTO ISSUER YES FOR FOR PROPOSAL #02: RATIFICATION OF SELECTION OF ISSUER YES FOR FOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. ISSUER: ALEXANDRIA REAL ESTATE EQUITIES, INC. TICKER: ARE CUSIP: 015271109 MEETING DATE: 5/27/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: JOEL S. MARCUS ISSUER YES FOR FOR ELECTION OF DIRECTOR: RICHARD B. JENNINGS ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN L. ATKINS, III ISSUER YES FOR FOR ELECTION OF DIRECTOR: RICHARD H. KLEIN ISSUER YES FOR FOR ELECTION OF DIRECTOR: JAMES H. RICHARDSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: MARTIN A. SIMONETTI ISSUER YES FOR FOR ELECTION OF DIRECTOR: ALAN G. WALTON ISSUER YES FOR FOR PROPOSAL #2: APPROVAL OF THE AMENDMENT AND ISSUER YES FOR FOR RESTATEMENT OF THE COMPANY'S AMENDED AND RESTATED 1 PROPOSAL #3: RATIFICATION OF THE APPOINTMENT OF ERNST ISSUER YES FOR FOR & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. ISSUER: AMB PROPERTY CORPORATION TICKER: AMB CUSIP: 00163T109 MEETING DATE: 5/6/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: T. ROBERT BURKE ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: DAVID A. COLE ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: LYDIA H. KENNARD ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: J. MICHAEL LOSH ISSUER YES FOR FOR PROPOSAL #1E: ELECTION OF DIRECTOR: HAMID R. MOGHADAM ISSUER YES FOR FOR PROPOSAL #1F: ELECTION OF DIRECTOR: FREDERICK W. REID ISSUER YES FOR FOR PROPOSAL #1G: ELECTION OF DIRECTOR: JEFFREY L. SKELTON ISSUER YES FOR FOR PROPOSAL #1H: ELECTION OF DIRECTOR: THOMAS W. TUSHER ISSUER YES FOR FOR PROPOSAL #1I: ELECTION OF DIRECTOR: CARL B. WEBB ISSUER YES FOR FOR PROPOSAL #2: RATIFICATION OF THE SELECTION OF ISSUER YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF AMB PROPERTY CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, ISSUER: AMERICAN CAMPUS COMMUNITIES, INC. TICKER: ACC CUSIP: 024835100 MEETING DATE: 5/6/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: WILLIAM C. BAYLESS JR. ISSUER YES FOR FOR ELECTION OF DIRECTOR: R.D. BURCK ISSUER YES FOR FOR ELECTION OF DIRECTOR: G. STEVEN DAWSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: CYDNEY C. DONNELL ISSUER YES FOR FOR ELECTION OF DIRECTOR: EDWARD LOWENTHAL ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOSEPH M. MACCHIONE ISSUER YES FOR FOR ELECTION OF DIRECTOR: WINSTON W. WALKER ISSUER YES FOR FOR PROPOSAL #02: APPROVAL OF THE AMERICAN CAMPUS ISSUER YES FOR FOR COMMUNITIES, INC. 2 PROPOSAL #03: RATIFICATION OF ERNST & YOUNG AS OUR ISSUER YES FOR FOR INDEPENDENT AUDITORS FOR 2010 ISSUER: APARTMENT INVESTMENT AND MANAGEMENT CO. TICKER: AIV CUSIP: 03748R101 MEETING DATE: 4/26/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT PROPOSAL #1A: ELECTION OF DIRECTOR: JAMES N. BAILEY ISSUER YES FOR FOR PROPOSAL #1B: ELECTION OF DIRECTOR: TERRY CONSIDINE ISSUER YES FOR FOR PROPOSAL #1C: ELECTION OF DIRECTOR: RICHARD S. ELLWOOD ISSUER YES FOR FOR PROPOSAL #1D: ELECTION OF DIRECTOR: THOMAS L. KELTNER ISSUER YES FOR FOR PROPOSAL #1E: ELECTION OF DIRECTOR: J. LANDIS MARTIN ISSUER YES FOR FOR PROPOSAL #1F: ELECTION OF DIRECTOR: ROBERT A. MILLER ISSUER YES FOR FOR PROPOSAL #1G: ELECTION OF DIRECTOR: KATHLEEN M. NELSON ISSUER YES FOR FOR PROPOSAL #1H: ELECTION OF DIRECTOR: MICHAEL A. STEIN ISSUER YES FOR FOR PROPOSAL #02: TO RATIFY THE SELECTION OF ERNST & ISSUER YES FOR FOR YOUNG LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR AIMCO FOR THE YEAR ENDING DECEMBER 31, 2010. ISSUER: ASHFORD HOSPITALITY TRUST, INC. TICKER: AHT CUSIP: 044103109 MEETING DATE: 5/18/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: ARCHIE BENNETT, JR. ISSUER YES FOR FOR ELECTION OF DIRECTOR: MONTY J. BENNETT ISSUER YES FOR FOR ELECTION OF DIRECTOR: BENJAMIN J. ANSELL, MD ISSUER YES FOR FOR ELECTION OF DIRECTOR: THOMAS E. CALLAHAN ISSUER YES FOR FOR ELECTION OF DIRECTOR: MARTIN L. EDELMAN ISSUER YES FOR FOR ELECTION OF DIRECTOR: W. MICHAEL MURPHY ISSUER YES FOR FOR ELECTION OF DIRECTOR: PHILLIP S. PAYNE ISSUER YES FOR FOR PROPOSAL #02: TO RATIFY THE APPOINTMENT OF ERNST & ISSUER YES FOR FOR YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. ISSUER: AVALONBAY COMMUNITIES, INC. TICKER: AVB CUSIP: 053484101 MEETING DATE: 5/19/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: BRYCE BLAIR ISSUER YES FOR FOR ELECTION OF DIRECTOR: BRUCE A. CHOATE ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN J. HEALY, JR. ISSUER YES FOR FOR ELECTION OF DIRECTOR: TIMOTHY J. NAUGHTON ISSUER YES FOR FOR ELECTION OF DIRECTOR: LANCE R. PRIMIS ISSUER YES FOR FOR ELECTION OF DIRECTOR: PETER S. RUMMELL ISSUER YES FOR FOR ELECTION OF DIRECTOR: H. JAY SARLES ISSUER YES FOR FOR ELECTION OF DIRECTOR: W. EDWARD WALTER ISSUER YES FOR FOR PROPOSAL #02: TO RATIFY THE SELECTION OF ERNST & ISSUER YES FOR FOR YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. ISSUER: BIOMED REALTY TRUST, INC. TICKER: BMR CUSIP: 09063H107 MEETING DATE: 5/26/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: ALAN D. GOLD ISSUER YES FOR FOR ELECTION OF DIRECTOR: BARBARA R. CAMBON ISSUER YES FOR FOR ELECTION OF DIRECTOR: EDWARD A. DENNIS PH.D. ISSUER YES FOR FOR ELECTION OF DIRECTOR: RICHARD I. GILCHRIST ISSUER YES FOR FOR ELECTION OF DIRECTOR: GARY A. KREITZER ISSUER YES WITHHOLD AGAINST ELECTION OF DIRECTOR: THEODORE D. ROTH ISSUER YES FOR FOR ELECTION OF DIRECTOR: M. FAYE WILSON ISSUER YES FOR FOR PROPOSAL #2: RATIFICATION OF THE SELECTION OF KPMG ISSUER YES FOR FOR LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. ISSUER: BOSTON PROPERTIES, INC. TICKER: BXP CUSIP: 101121101 MEETING DATE: 5/18/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: MORTIMER B. ZUCKERMAN ISSUER YES FOR FOR ELECTION OF DIRECTOR: CAROL B. EINIGER ISSUER YES FOR FOR ELECTION OF DIRECTOR: DR. JACOB A. FRENKEL ISSUER YES FOR FOR PROPOSAL #2: TO APPROVE AN AMENDMENT TO OUR AMENDED ISSUER YES FOR FOR AND RESTATED CERTIFICATE OF INCORPORATION RELATING TO THE ELECTION OF DIRECTORS.
